An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered on or about July 31, 2014, and a motion having been made for a stay of trial, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated June 10, 2015, it is unanimously ordered that said appeal and motion be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation.
Concur — Gonzalez, P.J., Tom, Friedman and Kapnick, JJ.